                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ZURN INDUSTRIES, LLC,                     )
as Successor in Interest to               )
Zurn Industries, Inc.,                    )
                                          )
                     Plaintiff,           )
                                          )
              v.                          )          Case No. 1:18-cv-299-SPB
                                          )
ALLSTATE INSURANCE COMPANY, )
individually and as successor in interest )
to Northbrook Excess and Surplus          )
Insurance Company (formerly               )
Northbrook Insurance Company), et al., )
                                          )
                     Defendants.          )


                                            ORDER

       On November 20, 2018, this Court entered an Order directing Counsel for First State

Insurance Company and New England Insurance Company (collectively, “Hartford”) to confer

with counsel for Zurn Industries, LLC (“Zurn”) and thereafter submit to the Court a proposed

plan for expedited discovery relative to the issue of whether Travelers has exhausted its

obligations under the Aetna 1983-85 Policy, thereby triggering Hartford’s defense and indemnity

obligations. ECF Nos. 65, 66. On December, 11, 2018, Zurn and Hartford submitted their

proposed schedule for expedited discovery. ECF No. 77. Among other things, the plan

contemplates that: (a) written discovery would be served by December 21, 2018, (b) responses to

written discovery would be served by January 25, 2019, and (c) discovery, including depositions,

would be completed by March 26, 2019, and dispositive motions on the issue of exhaustion

would be due by April 25, 2019. Id.
       On December 12, 2018, Travelers filed a memorandum in which it expressed concern

that it might not be able to comply with written discovery requests within the timeframe

contemplated by the Zurn/Hartford plan, especially if discovery requests involve production of

Travelers’ claims files. ECF No. 78. At the same time, Travelers has declined to proposed an

alternative time frame in the absence of actual written discovery because, it submits, it cannot

accurately assess the time required to fully comply with discovery requests that it has not yet

seen. In light of the foregoing considerations,

       IT IS HEREBY ORDERED, this 20th Day of December, 2018, that the parties shall

exchange their pre-discovery disclosures required by Fed. R. Civ. P. 26(a)(1) on or before

January 3, 2019.

       IT IS FURTHER ORDERED that the parties shall serve written discovery on the issue of

the exhaustion of Travelers’ 1983-85 policies on or before January 3, 2019. At the case

management conference scheduled for January 15, 2019, 11:00 a.m., the Court will address with

counsel an appropriate timeframe for the completion of expedited discovery and related motions

practice on the issue of exhaustion.




                                                     /s/ Susan Paradise Baxter

                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge
